Case 8:20-cv-02005-TPB-AEP Document 74 Filed 12/04/20 Page 1 of 2 PageID 681




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


 CARLOS RAUL BELLO NOGUEDA,                         Case No.: 8:20-cv-02005-TPB-AEP
 a/k/a KARLA BELLO

 Plaintiff,

 v.

 ROBERT A. GUALTIERI, in his official
 capacity as Sheriff of Pinellas County,
 PINELLAS COUNTY, FLORIDA, et al.,

 Defendants.


                      NOTICE OF PENDENCY OF OTHER ACTIONS

        In accordance with Local Rule 1.04(d), I certify that the instant action:

   X     IS         related to a pending or closed civil or criminal case(s) previously filed in this
                    Court, or any other Federal or State court, or administrative agency as indicated
                    below:

                    AB8S6OE 19-TR-23944 (Hillsborough County, FL) Red Light Camera (Closed 3/11/2020)
                    AAUXT5E 19-TR-48308 (Hillsborough County, FL) Red Light Camera (Closed 3/11/2020)
                    AC7QEYE 19-76013-TC (Pinellas County, FL) DWLS (Closed 3/12/2020)
                    (However, since these were just the traffic cases that led to the Plaintiff’s
                    incarceration, I do not believe this case should be considered “successive”.)

         IS NOT related to any pending or closed civil or criminal case filed with this Court,
                or any other Federal or State court, or administrative agency.

     I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER
ACTIONS upon each party immediately and concurrent with the filing of this Notice.

Dated: 12/04/2020




                                               ______________________________________
                                               ROOK ELIZABETH RINGER, ESQ.
Case 8:20-cv-02005-TPB-AEP Document 74 Filed 12/04/20 Page 2 of 2 PageID 682




                                          Florida Bar No. 1015698
                                          LENTO LAW GROUP, P.A.
                                          222 San Marco Ave., Ste. C
                                          St. Augustine, FL 32084
                                          904.602.9400 (Office)
                                          904.299.5400 (Fax)
                                          reringer@lentolawgroup.com
                                          Attorney for Plaintiff
                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 4th, 2020, a copy of the foregoing has been
furnished by CM/ECF to: Kelly L. Vicari, Esq., Pinellas County Attorney’s Office, 315 Court
Street,    Sixth   Floor,    Clearwater,   Florida    33756,     kvicari@pinellascounty.org,
eservice@pinellascounty.org, and to Paul G. Rozelle, Esq., Pinellas County Sheriff’s Office,
10750 Ulmerton Road, Largo, FL 33778, prozelle@pcsonet.com, amarcott1@pcsonet.com.

                                          Respectfully Submitted,




                                          ______________________________________
                                          ROOK ELIZABETH RINGER, ESQ.
                                          Florida Bar No. 1015698
                                          LENTO LAW GROUP, P.A.
                                          Attorney for Plaintiff
